Exhibit 99.1 FOR IMMEDIATE RELEASEContact:Zac Nagle November 5, 2012 Vice President, Investor Relations and Communications 713-753-5082 investors@kbr.com Marianne Gooch Director, Corporate Communications 713-753-3800 mediarelations@kbr.com JURY VERDICT IN OREGON CASE HOUSTON, Texas-(NYSE:KBR) On November 2, 2012, a jury in the U.S. District Court for the District of Oregon issued a verdict in the Bixby et al v. KBR case involving alleged sodium dichromate exposure in Iraq at the Qarmat Ali water treatment facility in 2003. The jury found in favor of twelve plaintiffs on their claims, and awarded them $10.2 million in actual damages and $75 million in punitive damages. This is a jury verdict, and not a final judgment in the case. The potential KBR financial impact is unknown until a final judgment is entered by the U.S. District Court for the District of Oregon, which may differ from the jury verdict. Following the final judgment, KBR’s actions may include appealing the decision, seeking to enforce KBR’s indemnity rights under the Restore Iraqi Oil contract with the U.S. Army, and seeking reimbursement for all incurred costs for which KBR is entitled pursuant to the contract under the Federal Acquisition Regulations. The timing of the final judgment and ensuing KBR actions are unknown at this time. KBR is a global engineering, construction and services company supporting the energy, hydrocarbon, government services, minerals, civil infrastructure, power, industrial, and commercial markets. For more information, visit www.kbr.com. ###
